Citation Nr: 0603380	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-43 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for various residuals 
of exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hernia disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service May 1956 to May 1958.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In September 2005, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of this hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he was exposed to ionizing radiation 
while serving at Camp Desert Rock, Nevada in 1957.  See 
notice of disagreement, received in November 2003.  He seeks 
service connection for the claimed disorders (skin conditions 
- psoriasis and seborrheic dermatitis, dental problems, 
facial deformity, diabetes, hernia (see VA Form 21-526, 
received in April 2000), hair loss, right arm and shoulder 
pain and weakness, bilateral leg numbness, painful lump on 
left upper chest, rectal bleeding, groin pain, bilateral feet 
and toes numbness and swelling, pain and tightness in head 
and neck, stomach pain and nausea, and frequent urination 
(see Statement in Support of Claim, received in December 
2002).  


On more than one occasion the RO (unsuccessfully) attempted 
to obtain his service medical and personnel records.  Most 
recently, correspondence from the National Personnel Records 
Center (NPRC) dated in January 2002 notes that the veteran's 
service medical records were not on file at that facility, 
and that they were likely destroyed by a fire at that 
facility.  Surgeon General's Office (SGO) reports are also 
unavailable.  Additionally, personnel records were also noted 
to be unavailable.  VA has a heightened duty to assist a 
veteran in developing his claims when his records have been 
lost or destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  See also Russo v. Brown, 9 Vet. App. 46, 
50-51 (1996); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A November 1978 letter from the Center for Disease Control 
informed the appellant that "[m]ilitary records indicate 
that it is quite likely that you were present at this test 
[atomic test conducted on August 31, 1957 at Desert Rock, 
Nevada] called 'Smoky.'"  The Board is unaware as to which 
military records to which they were referring.  An August 
1999 letter from the Defense Threat Reduction Agency advised 
the appellant that "review of NTPR (Nuclear Test Personnel 
Review) records reveals that we have identified you as a 
nuclear test participant.  Attached is your Radiation Dose 
Assessment."  The Board notes that the radiation dose 
assessment is not of record.  In light of the unavailability 
of the veteran's personnel records, efforts to verify the 
veteran's alleged radiation exposure should be undertaken.  

At his September 2005 hearing before the undersigned, the 
veteran testified that he had been afforded VA medical 
treatment at various locations for, essentially, all of his 
claimed disorders.  He named the following treatment 
locations:  "John Cochran" and "Jefferson Barracks" in St. 
Louis, Missouri, and the North Side VA Medical Center (VAMC), 
West Side VAMC, and Hines Hospital in Chicago, Illinois.  See 
page 32 of hearing transcript (transcript).  He also 
testified that he began to experience pain in the area of his 
groin during basic training.  See page 22 of transcript.  He 
added that shortly after his service separation he had hernia 
surgery at the VA "John Cochran" medical facility in 1958.  
He also complained of current groin pain.  Id.  The veteran 
further testified that he underwent another hernia surgical 
procedure, for the other side, at a VA facility in 1969.  
While some VA medical records are on file, records from all 
of the named facilities are not.  These putative records are 
pertinent to his claims and are within the control of VA.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
should obtain any and all outstanding treatment records and 
associate them with the claims file.

The Board also observes that a June 2001 letter (on VA 
letterhead) from a VA physician notes that the veteran has 
provided a history of exposure to ionizing radiation, and 
that he was being treated for seborrheic dermatitis.  Also on 
file is an undated document, received in August 2003, which 
appears to be another letter to the veteran from the 
physician who wrote him in June 2001.  This letter, without 
VA letterhead, indicates that the veteran has a past history 
of ionizing radiation, and that his skin condition 
(seborrheic dermatitis) "could have been" caused by this 
exposure.  The document also indicates that the veteran 
underwent hernia surgeries in 1977 and between 1956 and 1959.  

Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and applies in the 
instant case.  While the veteran was provided some notice of 
the VCAA in correspondence dated in June 2001 and May 2003, 
he has not been advised to submit everything he has pertinent 
to his claims.  As the case is being remanded anyway, there 
is an opportunity to ensure that there is full compliance 
with all notice requirements of the VCAA without causing 
additional significant delay in the processing of the appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  RO must review the claims folder and 
ensure that all VCAA notice obligations 
in regard to appellant's claims for 
service connection have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2005), and any other legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Appellant should be advised to "give us 
all you've got" in support of his 
claims.  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent that 
his assistance is needed in obtaining or 
identifying pertinent records, that 
assistance should be requested.

2.  Obtain copies of any existing VA 
medical records from the "John Cochran" 
and "Jefferson Barracks" facilities in 
St. Louis, Missouri, and from the North 
Side, West Side, and Hines Hospital in 
Chicago, Illinois.  As reflected in the 
heading of this remand, the veteran's 
records may be filed under either of two 
names and a records request must be made 
under both.  Any records obtained 
regarding treatment should be associated 
with the other evidence in the claims 
file.  Efforts to secure these records 
must continue until it is determined in 
writing that further efforts would be 
futile.  Ultimately, if the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, in compliance with the 
notification mandates set out in 
38 C.F.R. § 3.159(e) (2005), that fact 
should be noted in the veteran's claims 
file, and the appellant and his 
representative so notified in writing.

3.  Contact the Center for Disease 
Control and request that it supplies 
copies of the "military records" it 
cited to as part of its November 1978 
letter to the veteran.  Advise them that 
the letter in question informed the 
appellant that "[m]ilitary records 
indicate that it is quite likely that you 
were present at this test [atomic test 
conducted on August 31, 1957 at Desert 
Rock, Nevada] called "Smoky."  

4.  Contact the Defense Threat Reduction 
Agency and request that it supply copies 
of the NTPR records cited to as part of 
its August 1999 letter to the veteran.  
Advise them that the letter in question 
informed the appellant that "review of 
NTPR (Nuclear Test Personnel Review) 
records reveals that we have identified 
you as a nuclear test participant.  
Attached is your Radiation Dose 
Assessment."  Also request that they 
provide a copy of the "Radiation Dose 
Assessment."  

5.  Following the completion, to the 
extent possible, of the above-requested 
development, the RO should arrange to 
have the claims folder reviewed by an 
appropriate specialist.  Thereafter, the 
following should be addressed: 

Is it at least as likely as not that any 
of the veteran's claimed disorders, if 
diagnosed (skin conditions - psoriasis 
and seborrheic dermatitis, dental 
problems, facial deformity, diabetes, 
hernia, hair loss, right arm and shoulder 
pain and weakness, bilateral leg 
numbness, painful lump on left upper 
chest, rectal bleeding, groin pain, 
bilateral feet and toes numbness and 
swelling, pain and tightness in head and 
neck, stomach pain and nausea, and 
frequent urination) is causally related 
to a disease, injury, or incident of 
service, including radiation exposure?  
The primary and any secondary causes of 
any diagnosed disorder should be clearly 
identified.  

A rationale should be provided for any 
opinion(s) rendered.  

6.  Ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to 
have not been undertaken or to have been 
taken in a deficient manner, take 
appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Then, review any additional evidence 
and readjudicate the appellate issues, 
under all appropriate statutory and 
regulatory provisions and legal theories.  
If either benefit sought on appeal 
remains denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).

When this development has been completed, and if either or 
both of the benefits sought is not granted, the case should 
be returned to the Board for further appellate consideration, 
after compliance with appropriate appellate procedures.  No 
action by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.




	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

